Citation Nr: 1623073	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right eye disability, to include as the residual of traumatic brain injury or as secondary to traumatic brain injury residuals.

2.  Entitlement to an initial rating in excess of 10 percent for headaches as the residual of traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to January 1978 and from July 2005 to July 2007.

This matter came before the Board of Veterans' Appeals (Board) from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which denied service connection for a right eye disability and assigned an initial rating of 10 percent for a head contusion with tension headaches after finding clear and unmistakable error in a prior rating decision.

In April 2015, the Board remanded the appeal to afford the Veteran a requested hearing.  The Veteran was afforded a videoconference hearing in March 2016.  A transcript has been associated with the record.  

The issue of entitlement to a higher evaluation for headaches as the residual of traumatic brain injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right eye disability was not manifest in service and is unrelated to service; a right eye disability is not proximately due to the service-connected headaches.



CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by service, and is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Letters dated in July 2007 and July 2009 discussed the evidence necessary to support the Veteran's claim.  It advised the Veteran of the allocation of duties between himself and VA regarding the development of a claim for benefits.  It also explained the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  VA examinations were conducted, and a clarifying opinion was obtained; the Board finds that they are adequate in that they were carried out by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings.  

The Board also notes that the appellant was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned explained why the benefit sought on appeal was denied, and identified the types of evidence that would substantiate the claim.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records reveal that on physical examination in April 2002, the Veteran's eyes were normal.  Visual acuity was 20/400 bilaterally, correctable to 20/20.  At that time, the Veteran denied eye trouble.

The Veteran underwent photoreactive keratectomy (PRK) in July 2003.  On preoperative examination in August 2002, the provider noted that other than large optic cups, the Veteran's eyes appeared healthy, with normal corneas.  

On report of medical assessment in May 2007, the Veteran did not report any illness or injury of his right eye.  

On post-deployment health reassessment in May 2007 the Veteran identified various symptoms, but did not indicate redness of the eyes with tearing or dimming of his vision.  

On report of medical history in May 2007, the Veteran denied eye disorder or trouble and loss of vision in either eye.  He noted that he wore contact lenses prior to PRK.  An associated examination report indicates that an ophthalmoscopic examination was not conducted.  

On VA examination in August 2009, the Veteran's history was reviewed.  The examiner noted that the Veteran had undergone PRK and that large optic discs were noted at that time.  Following physical examination, the impression was mild ptosis with dermatochalasis.  The examiner noted that PRK remained successful and that the optic discs looked normal.  

On VA examination by an ophthalmologist in April 2011, the Veteran complained of blurry vision in his right eye.  He denied diplopia.  He endorsed pain behind his right eye following an injury sustained in a blast while deployed.  Following physical examination, the impression was blurry vision of the right eye due to regression of PRK; dermatochalasis/brow ptosis bilaterally, slightly greater on the right; and eye pain more likely a headache variant.  The examiner noted that the ptosis appeared to be age related.  He opined that the dermatochalasis was less likely as not related to the in-service improvised explosive device (IED) blast.  

In October 2011, a VA optometrist reviewed the Veteran's history.  He noted that eye examination in August 2002 revealed no dermatochalasis or ptosis.  He indicated that the Veteran had PRK surgery bilaterally in July 2003, and that he was found to have normal eyelid positioning at that time, as well as residual myopia that nearly matched his current myopia.  He acknowledged that the Veteran experienced traumatic brain injury in 2006.  He opined that the eyelid and brow drop were at least as likely as not caused by or a result of the traumatic brain injury.  He noted that there was no documented drooping prior to the TBI and clear documentation after the TBI.  He noted that many patients developed minor facial asymmetries such as this due to anatomical variation and aging.  He further indicated that the Veteran's claim of blurriness in the right eye due to TBI was unfounded.  He noted that the Veteran was myopic prior to his PRK procedure and that his myopia had only changed -0.25, the smallest increment, since his TBI.  

In December 2011, the VA optometrist who had previously rendered an opinion in October 2011 indicated that following a full review of the claims file, his opinion was that the Veteran's eyelid and brow droop were less likely as not caused by or a result of the TBI.  He reasoned that there was no drooping of the eyelid or brow until 2009, three years following the TBI.  He indicated that many patients developed minor facial asymmetries due to anatomical variation and aging.  He expressed his belief that the Veteran had simple, age related, mild ptosis and dermatochalasis bilaterally, being slightly more prominent on the right side.  He noted that the condition did not impact the Veteran's vision in any way.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed right eye disability.  There is a remarkable lack of credible evidence of pathology in proximity to service or within years of the in-service injury.  Likewise, continuity of symptomatology is not established for the claimed right eye disability.  As outlined above, the claimed disability was not present during service, and the first complaints referable to this claimed disability dates to many years following the documented in-service injury.  Thus, continuity is not shown.  

For the purpose of secondary service connection, the Board observes that headaches as the result of a traumatic brain injury are subject to service connection.  However, the Veteran has neither produced nor identified competent evidence showing that his service-connected headaches have either caused or aggravated the claimed right eye disability.  On the other hand, the VA examiners have concluded that the claimed right eye disability is unrelated to the service-connected headaches.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has complained of problems referable to his right eye, and that diagnoses of eye lid and brow drop have been made, it does not contain reliable evidence which relates these claimed disabilities to any incident of service or to a service-connected disease or injury.  

For these reasons, the Board concludes that the claims of entitlement to service connection for a right eye disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right eye disability is denied.


REMAND

During the hearing before the undersigned, the Veteran described the severity of his posttraumatic headaches and indicated that his balance problems had also worsened.  He indicated that they had worsened since his most recent examination.  The Board notes that the Veteran was most recently examined for the residuals of his TBI in 2011.  In light of his allegations of worsening of his headaches and balance problems, the Board concludes that a current examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his TBI.  All indicated testing should be carried out, to include psychological and audiological testing as necessary under the protocol for examining TBI, and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's TBI residuals,  to include the effect on his cognitive, emotional and behavioral, and physical functioning.  

The examiner should specifically address the Veteran's posttraumatic headaches, as well as his reports of imbalance.  

The examiner should also discuss how the Veteran's TBI has impacted his employment and activities of daily living.

2.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


